Citation Nr: 1750055	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2. Entitlement to compensation under the provisions of 38 U.S.C.S. § 1151 for left leg post tourniquet syndrome.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file is now under the jurisdiction of the Detroit, Michigan RO.

In April 2015, the Board remanded the case for further development.  The case has now returned to the Board for appellate review.  

The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Although the Veteran initially submitted a claim for service connection for PTSD, the record also documents an April 2011 diagnosis of depression.  As such, the Board has restyled the Veteran's service connection claim as indicated on the title page.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claims.

As indicated in an entry in the Veterans Benefit Management System (VBMS), in December 2016, the Veteran appeared to submit 21 pages of documents regarding his PTSD and left leg tourniquet syndrome claims.  However, pages 3-13, 16, 18, and 21 are not currently associated with the Veteran's claims file.  Accordingly, remand is required to attempt to locate the missing pages of this December 2016 submission.

Further, included within this December 2016 submission is page 12 from an October 31, 2016 supplemental statement of the case (SSOC) addressing both of the issues currently before the Board.  But, an SSOC dated October 31, 2016 is not currently associated with the Veteran's claims file.  As such, remand is required to locate the entire October 31, 2016 SSOC.

Additionally, in the April 2015 Board remand, the Board directed the AOJ to afford the Veteran a new VA mental health examination.  This new VA examination was conducted in May 2016.  After examining the Veteran, the examiner opined that the Veteran did not currently have nor had he ever had PTSD.  Instead, the examiner provided a current diagnosis of personality disorder not otherwise specified (NOS) with avoidant features.  In his remarks explaining his opinion, the examiner noted psychological reports by non-VA provider Dr. O'Halloran dated April 2011 and December 2009 which provided positive diagnoses for PTSD.  Despite his prior statement that the Veteran did not have PTSD, the examiner stated that conflicting diagnoses could be resolved in the Veteran's favor but the adjudication of facts was not within his purview.  The examiner then concluded that his own opinion regarding the lack of a diagnosis of PTSD was based upon an absence of evidence of a mental health in the Veteran's service treatment records (STRs), service personnel records (SPRs), and post-service treatment records.

The Board finds the May 2016 VA examiner's opinion to be inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, despite stating that the Veteran did not have PTSD, the examiner noted Dr. O'Halloran's April 2011 and December 2009 reports and said doubt could be resolved in the Veteran's favor.  This statement leads to the possibility that the Veteran in fact did suffer from a mental health condition related to service, confusingly undermining the examiner's prior conclusions.  Additionally, the May 2016 VA examiner said his opinion was based in part on a lack of documented mental health treatment contained in the Veteran's post-service treatment records.  However, as acknowledged in the April 2015 remand, an incomplete report currently associated with the Veteran's claims file shows that the Veteran underwent psychological treatment in approximately December 1983.  Accordingly, remand is required so that an additional VA medical opinion may be obtained.

In connection with the need for an additional VA medical opinion regarding PTSD, as indicated in the Introduction section, in April 2011, the Veteran received a diagnosis of depression from a VA provider.  As the Board has expanded the scope of the Veteran's service connection claim, the VA medical opinion obtained on remand should address the Veteran's diagnosed depression.

Lastly, given the need to remand the case to address the issues discussed above, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-specifically those dated since June 2012.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain a copy of a SSOC dated October 31, 2016 which addressed the Veteran's PTSD and left leg tourniquet syndrome claims and associate it with the Veteran's claims file.

3. Obtain the missing pages of a 21-page submission by the Veteran received in December 2016 and associate them with the Veteran's claims file.  Specifically, locate and obtain pages 3-13, 16, 18, and 21.  If such documents are unobtainable, the claims file should be annotated as such and the Veteran should be offered an opportunity to resubmit the documentation.

4. After the above has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology of any acquired psychiatric disorder, including PTSD and depression.  The entire claims file, including a copy of this remand, must be made available to and must be reviewed by the clinician.  After reviewing the claims file, the clinician should address the following:

(a) Please identify any current psychiatric disorder by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* April 2011 and December 2009 psychological reports by Dr. O'Halloran, a private psychologist;

* Lay statements made by the Veteran in January 2011 and December 2009; and

* An incomplete December 1983 report from the Center for Rehabilitation and Occupational Health at St. Francis Memorial Hospital in San Francisco, California.

5. After completing the requested action, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




